In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00053-CR



          MERVIN EDDIE MOORE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 1
               McLennan County, Texas
             Trial Court No. 20061057CR1




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
        Mervin Eddie Moore appeals his conviction for driving while intoxicated in McLennan

County.1 See TEX. PENAL CODE ANN. § 49.04 (West Supp. 2016). Moore was sentenced to ninety

days’ incarceration. Moore was represented by appointed counsel at trial and on appeal.

        Moore’s attorney on appeal has filed a brief which discusses the record and reviews the

trial court proceedings in detail. The brief sets out the procedural history and summarizes the

evidence elicited during the course of the proceeding. Meeting the requirements of Anders v.

California, counsel has provided a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced on appeal. See Anders v. California, 386 U.S. 738, 743–

44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding);

Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807,

812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel has also filed a motion with this Court

seeking to withdraw as counsel in this appeal.

        Counsel provided Moore with a copy of the brief, the appellate record, and the motion to

withdraw. Counsel also informed Moore of his right to file a pro se response and of his right to

review the record. Moore’s pro se response, if any, was due on or before June 21, 2016. Moore

has not filed a pro se response, nor has he requested an extension of time in which to file such a

response.




1
 Originally appealed to the Tenth Court of Appeals in Waco, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
follow the precedent of the Tenth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.

                                                       2
            We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s record,2 and we agree that no arguable issues support an appeal. See Bledsoe v. State,

178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

            In the Anders context, once we determine that the appeal is frivolous, we must affirm the

trial court’s judgment. See Anders, 386 U.S. 738.

            We affirm the judgment of the trial court.3




                                                         Ralph K. Burgess
                                                         Justice

Date Submitted:               August 2, 2016
Date Decided:                 August 16, 2016

Do Not Publish




2
    Moore executed a waiver of his right to have the proceeding recorded by a court reporter.
3
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.




                                                             3